     Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 1 of 24 PageID #:14
                                                                                                  0

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION                         ;:l
                                                                        orrr,;;;ri"
 UNITED STATES OF AMERICA
                                                        No. 17 CR 299
       v.                                               No. 19 CR 299
                                                                                          'ooe,
 TIMOTHY DORSEY                                         Judge John J. Tharp, Jr.

                                     PLEA AGREEMENT

       1.       This Plea Agreement between the United States Attorney for the Northern

District of Illinois, JOHN R. LAUSCH, JR., and defendant TIMOTIIY DORSEY, and

his attorney, JOSHUA B. ADAMS, is made pursuant to Rule 11 and Rule 20 of the

Federal Rules of Criminal Procedure and is governed in part by Rule 11(c)(1)(A), as more

fully set forth below. The parties to this Agreement have agreed upon the following:

                                    Charges in This Case

                Defendant has been charged in two separate criminal matters:

                a.    In   17 CR 299, filed and pending in the Northern District of Illinois;

this indictment charges defendant with five counts of knowingly transporting
individuals in interstate commerce with the intent that such individuals engage in

prostitution, in violation of Title 18, United States Code, Section 242L (the "Illinois

Indictment").

                b.    In 19 CR 299, filed in the Middle District of Georgia and now
pending in the Northern District of Illinois; this indictment charges defendant with one

count of knowingly transporting an individual in interstate commerce with the intent
        Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 2 of 24 PageID #:14




that such individual engage in prostitution, in violation of Title 18, United States      Code

Sections 242L and2 (the "Georgia Indictment").

         3.         Defendant has read the charges against him contained in the Illinois

Indictment and the Georgia Indictment, and those charges have been fully explained to

him by his attorney.

         4.       Defend.ant   fully understands the nature and elements of the crimes with

which he has been charged.

                        Charee to Which Defendant Is Pleadins Guilty

         5.      By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to Count One of the Illinois Indictment, which charges defendant with knowingly

transporting Individual A in interstate commerce, from the state of Illinois to the state

of Texas,     with the intent that such individual engage in prostitution, in violation of Tit1e

18, United States Code, Section 2421, and the Georgia Indictment, which charges

defendant with knowingly transporting Individual B.H. in interstate commerce for the

purpose of prostitution, in violation of Title 18, United States Code, Sections 242L and

2.   In addition,    as further provided below, defendant agrees to the entry of a forfeiture

judgment.

                                          Factual Basis

         6.      Defendant     will plead guilty   because he   is in fact guilty of the charges

contained      in   Count One of the Illinois Indictment and the Georgia Indictment. In

pleading guilty, defendant admits the following facts and that those facts establish his
        Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 3 of 24 PageID #:14




guilt beyond a reasonable doubt, constitute relevant conduct pursuant to Guideline

S   181.3, and establish a basis for forfeiture of the property described elsewhere in this

Plea Agreement:

               a.      With respect to Count One of the Illinois Indictment:

        On or about June 24, 2014, in the Northern District of Illinois and elsewhere,

defendant knowingly transported Individual A in interstate commerce, from the state

of Illinois to the state of Texas, with the intent that such individual engage in
prostitution, in violation of Tit1e 18, United States Code, Section 242L.

        Specifically, between no later than in or around 2011 and continuing until at least

in or around September       2015, defendant ran a multi-state sex trafficking operation

using primarily adult males. Defendant placed advertisements online to recruit men to

work for his sex trafficking operation. The advertisements sought men to provide

sensual/erotic massages but did not indicate that sex acts would be required. When men

responded to his ads, defendant conducted an in-person interview during which he

required that the men provide him with an all-nude massage culminating in the

massage of his penis to ejaculation. Defendant told his recruits     that they would earn

lots of money performing these sensual/erotic massages.

        Defendant's recruits provided customers       with sensual/erotic massages that
concluded   with commercial sex acts, principally the massage of the customer's penis to

ejaculation,   in   exchange for money. Defendant marketed the sensuaUerotic massage

services on classified ad.vertising websites.   In these ads, defendant did not explicitly
        Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 4 of 24 PageID #:14




promise that his recruits would perform sex acts. Instead, defendant used code words,

such as "explosive finish,"             to   convey that sex acts would be included with the

sensual/erotic massage. Defendant communicated directly with potential customers

over the telephone and by text message, and promised that his recruits would provide

additional sex acts for money.

        In furtherance of his sex traffi.cking operation, defendant transported his recruits

throughout the United States, including Arizota, California, Colorado, Georgia, Illinois,

Michigan, Missouri, Nevada, and Texas. In order to transport his recruits across state

lines, defendant booked and paid for their airline travel, bus travel, and hotel stays.

Defendant also provided his recruits with vehicles to travel to and from customer

appointments, including             a   2009 Dodge Challenger, Vehicle Identification Number:

2B3LJ   7   4WX9H58   3   62 5,   bearing Illinois   re   gistration   E 9 9 620 7.


        Defendant booked the sensual/erotic massage appointments with customers,

typically over the phone, text message, or e-mail. Defendant set the price that customers

would pay for a sensual/erotic massage appointment. Once an appointment was booked

with a customer, defendant provided his recruits with instructions concerning, among

other things, the timing and location of the appointment. Defendant collected half of

whatever his recruits were paid                 by a          customer     for a      sensual/erotic massage

appointment. Defendant monitored customer complaints regarding his recruits, and

would reprimand them if he believed that they were either not providing defendant with



                                                          4
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 5 of 24 PageID #:14




his fuII portion of the illicit proceeds or not providing what defendant believed was

superior customer service.

       Defendant admits that he recruited Individual A, Individual B, Individual          C,

Individual D, and Individual E to work for his sex-trafficking operation, and that he

paid to send Individual A, Individual B, Individual C, Individual D, and Individual E to

travel around the country to perform sensuaUerotic massages ending in commercial sex

acts to customers who responded to defendant's online advertisements. Defendant

further admits that he controlled the terms, timing, and location of such appointments

and received half of whatever Individual A, Individual B, Individual C, Individual D,

and Individual E earned from the appointments.

      Those trips included the following: (a) defendant booked and paid for an airline

ticket for Individual A to travel from Chicago, Illinois, to Dallas, Texas, on or about June

24, 20L4; @) defendant booked and paid for an airline ticket for Individual B to travel

from Chicago, Illinois, to At1anta, Georgia, on or about February 11, 2015; (c) defendant

instructed Individual C to travel from Georgia to Illinois in April 2015, and booked and

paid for a hotel room for Individual C in Rolling Meadows, Illinois, from between on or

about April 16,20L5, through on or about April 23, 2015; (d) defendant booked and paid

for an airline ticket for Individual D to travel from Chicago, Illinois, to Houston, Texas,

on or about June   L1^, 2OL5;   and (e) defendant instructed Individual E to travel from

Texas to Illinois in June 20t5, and booked and paid for a hotel room for Individual E     in

Schaumburg, Illinois, from between on or about June 16, 2015, through on or about June
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 6 of 24 PageID #:14




29, 2015. For each of these instances, defendant paid and arranged for the travel,

knowing that his recruits would. engage in commercial sex acts when they arrived.   A1so,

for each of these instances, commercial sex acts in fact took place once the recruits

arrived in the various locations. After each commercial sex act was performed, the

recruit was paid and a portion of that money was in turn paid to d.efendant.

       In addition to employing Individual A, Individual B, Individual C, Individual D,

and Individual E, between at least 2OI1- and September 20L5, defendant also employed

at least eight additional men in his sex-trafficking operation. Using the general method

described above, defendant sent each of these men to travel across the country to

perform commercial sex acts         in   exchange   for money, and d.efend.ant received   a

percentage of the amount earned by his recruits for the performance of these commercial

sex acts.

              b.     With respect to the Georgia Indictment:

       Beginning on or about November 8, 2016, and continuing until on or about

December    6,   2016,   in the Valdosta Division of the Middle District of Georgia,   and

elsewhere, defendant did knowingly transport Individual B.H. in interstate commerce

for the purposes of prostitution, in violation of Title 18, United States Code, Sections

242I and 2.

       Specifically, between on or about November 8, 2016, and continuing until on or

about December 6, 2016, defendant ran a multi-state sex trafficking operation using an

adult female, Individual B.H. Defendant marketed Individual B.H.'s commercial sex
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 7 of 24 PageID #:14




services to customers on classified advertising websites, including Backpage.com. In

these ads, defendant did not explicitly promise that Individual B.H. would perform sex

acts. Instead, defendant used code words, such as "happy ending," or "he," to convey that

sex acts would be included   with the appointment. For example, on or about December

6, 20L6, defendant posted an advertisement on Backpage.com marketing commercial

sex services in the Valdosta, Georgra area that was captioned,   "Trinity-cute white girl

here today   only!-$100/he-25." Along with photographs of Individual B.H., the body of

the advertisement provided:

               Hey guys! Trinity from up north looking for new friends. I am
               a fun and Friendly lady who likes to put a smile on people's
               faces. Private times, drinking buddy, movie date, overnights,
               aII available. Text me for immediate response always ready,
               day or night. Text trinity at XXX-XXX-2898. PICS ARE 100
               PERCENT ACCURATE AND CURRENT!!! I AM NOT
              AFFILIATED WITH LAW ENFORCEMENT!! I AM
               INDEPENDENT

      Defendant communicated directly with potential customers over the phone and

by text message, and promised that Individual B.H. would engage in sex acts in
exchange     for money. Defendant set the price that customers would pay for          an

appointment and provided customers with information concerning, among other things,

the timing and location of the appointment. For example, on or about December 6,20L6,

an individual who, unbeknownst to defendant, was an undercover Valdosta Police

Department officer, texted defendant in response to one of his ads on Backpage.com.

The undercover officer asked defendant if Individual B.H. was available and,   if so, how
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 8 of 24 PageID #:14




much the appointment would cost. Defendant responded that Individual B.H. was

available and that a "full service" appointment would cost $60. Asked whether a "full

service" appointment included a "blow job," referring to oral sex, defendant responded

that it did. Defendant provided the undercover officer with a time and hotel location for

the "full service appointment." Defendant dropped Individual B.H. off at the hotel and

parked   in a lot so he could supervise Individual B.H. When the undercover       officer

showed up, Individua1 B.H. was present at the hotel.

      In furtherance of his sex trafficking operation, defendant transported Individual

B.H. throughout the United States, including Florida, Georgia, Missouri, North

Carolina, Oklahoma, Texas, and Washington D.C. In order to transport Individual B.H.

across state lines, defendant booked and paid     for her rental cars and hotel    stays.

Defendant also drove Individuat B.H. across state lines to engage in prostitution. Once

an appointment was booked with a customer, defendant provided Individual B.H. with

instructions concerning, among other things, the timing and location              of   the

appointment. Defend.ant collected a portion of whatever Individual B.H. was paid by a

customer for the appointment.

                           Maximum Statutory Penalties

      7.     Defendant understands that the charges to which he is pleading guilty

carry the following statutory penalties:

             a.     Count One of the Illinois Indictment and the Georgia Indictment

each carry a maximum sentence of 10 years' imprisonment and a maximum fine of
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 9 of 24 PageID #:14




$250,000. Defendant further understands that the judge also must impose a term of

supervised release of at least five years, and up to any number of years, including life.

              b.    Defendant understands that the Court must order restitution to the

victims of the offense in an amount determined by the Court.

              c.    In     accordance   with Title 18, United States Code, Section 3013,
defendant   will be assessed   $100 on each count to which he has pled guilty,   in addition

to any other penalty or restitution imposed. Defendant further understands that,
pursuant to Title 18, United States Code, Section 3014, defendant will be assessed an

additional $5,000 if the Court determines that he is a non-indigent person.

              d.    Therefore, under the counts to which defendant is pleading guilty,

the total maximum sentence is 20 years'imprisonment. In addition, defendant is subject

to a total maximum fi.ne of $500,000, a period of supervised release, and            special

assessments totaling   $   10,200.

                           Sentencing Guidelines Calculations

      8.      Defendant understands that        in   determining a sentence, the Court is

obligated. to calculate the applicable Sentencing Guidelines range, and to consider that

range, possible departures under the Sentencing Guidelines, and other sentencing

factors under 18 U.S.C. $ 3553(a), which include: (i) the nature and circumstances of the

offense and the history and characteristics of the defendant; (ii) the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense, afford adequate deterrence to criminal
        Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 10 of 24 PageID #:14




conduct, protect the public from further crimes of the defendant, and provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment        in the most effective    manner; (iii) the kinds of sentences

available; (iv) the need to avoid unwarranted sentencing disparities among defendants

with similar records who have been found guilty of similar conduct; and (v) the need to

provide restitution to any victim of the offense.

         9.        For purposes of calculating the Sentencing Guidelines, the parties agree

on the following points:

                   a.     Applicable Guidelines. The Sentencing Guidelines to              be

considered    in this     case are those   in effect at the time of sentencing. The following
statements regarding the calculation of the Sentencing Guidelines are based on the

Guidelines Manual currently in effect, namely the November 2018 Guidelines Manual.

                   b.     Offense Level Calculations.

                   The Illinois Indictment

                        i.      The base offense level is 14, pursuant to Guideline

S   2G1.1(a)(2).

                        ii.    The offense level is increased by five levels because the

offense (including relevant conduct) involved more than fi.ve victims, pursuant to

Guidelines    S$    2G1.1(d)(1) and 3D1.4(a).




                                                10
       Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 11 of 24 PageID #:14




                               The offense level is increased by two levels because defendant

was an otgan;lizet, leader, manager, or supervisor of the criminal activity, pursuant to

Guideline    S   3B1.1(c).

                   The Georgia Indictment

                              The base offense level           14, pursuant to Guideline

S   2G1.1(a)(2).

                       v.     The offense level is increased by two levels because defendant

was an organizer, Ieader, manager, or supervisor of the criminal activity, pursuant to

Guideline    S   381.1(c).




                 Grouping

                      vi.     Count One of the Illinois Indictment and the single-count

Georgia Indictment are each treated as             a separate group, pursuant to   Guideline

S   3D1.2(d). Count One of the Illinois Indictment has a total offense level of 21, which,

pursuant to Guideline $ 3D1.4(a), counts as one unit. The Georgia Indictment has      a   total

offense level of 16, which, pursuant to Guideline $ 3D1.4@), counts as one-half of a unit.

The total number of units is one and a half. Pursuant to Guideline $ 3D1.4, one level is

added to the count with the highest offense level, which is Count One of the Illinois

Indictment, resulting in a combined offense level of 22.

                     vii.     Defendant has clearly demonstrated         a   recognition and

affrrmative acceptance of personal responsibility for his criminal conduct.           If   the

                                              11
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 12 of 24 PageID #:14




government does not receive additional evidence in conflict with this provision, and               if
defendant continues        to accept responsibility for his actions within the meaning of
Guideline $ 3E1.1(a), including by furnishing the United States Attorney's Office and

the Probation Office with all requested financial information relevant to his ability to

satisfy any fine that may be imposed in this case, a two-level reduction in the offense

level is appropriate.

                   viii.      In   accordance   with Guideline S 3E1.1&), defendant              has

timely notified the government of his intention to enter a plea of guilty, thereby

permitting the government to avoid preparing for trial and permitting the Court to

allocate its resources efficiently. Therefore, as provided by Guideline     S   3E1.1(b),   if   the

Court determines the offense level to be 16 or greater prior to determining that

defendant is entitled to a two-Ievel reduction for acceptance of responsibility, the

government will move for an additional one-level reduction in the offense level.

              c.       Criminal History Category. With regard to                  determining

defendant's criminal history points and criminal history category, based on the facts

now known to the government and stipulated below, defendant's criminal history points

equal two and defendant's criminal history category is       II:
                     i.       On or about November 12, 1996, defendant was convicted of

theft in the Circuit Court of Cook County, Illinois, and sentenced to three months'

supervision. Pursuant to Guideline      S   aA1.2(e), defendant does not receive any criminal

history points for this conviction.

                                               72
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 13 of 24 PageID #:14




                           On or about June 29, 20L6, defendant was convicted of
pimping in the Superior Court of Dekalb County, Georgia, and sentenced to 12 months'

imprisonment. Defendant receives two criminal history points for this conviction,

pursuant to Guideline   $ 4A1.1(b).

              d.    Anticipated Advisory Sentencing Guidelines                        Range.

Therefore, based on the facts now known to the government, the anticipated offense

level is 19, which, when combined with the anticipated criminal history category of II,

results in an anticipated advisory sentencing guidelines range of 33 to          4l   months'

imprisonment, in addition to any supervised release, fi.ne, and restitution the Court may

impose.

              e.    Defendant and his attorney and the government acknowledge that

the above guidelines calculations are preliminary in nature, and are non-binding
predictions upon which neither party is entitled to rely. Defendant understands that

further review of the facts or applicable legal principles may lead the government to

conclude that different or additional guidelines provisions apply in this case. Defendant

understands that the Probation Office will conduct its own investigation and that the

Court ultimately determines the facts and law relevant to sentencing, and that the

Court's determinations govern the final guideline calculation. Accordingly, the validity

of this Agreement is not contingent upon the probation officer's or the               Court's

concurrence   with the above calculations, and defendant shall not have a right            to

withdraw his plea on the basis of the Court's rejection of these calculations.

                                          13
     Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 14 of 24 PageID #:14




       10.   Both parties expressly acknowledge that this Agreement is not governed

by Fed. R. Crim. P. 11(c)(1)(B), and that errors in applying or interpreting any of the

sentencing guidelines may be corrected by either party prior to sentencing. The parties

may correct these errors either by stipulation or by a statement to the Probation Office

or the Court, setting forth the disagreement regarding the applicable provisions of the

guidelines. The validity of this Agreement will not be affected by such corrections, and

defendant shall not have a right to withdraw his plea, nor the government the right to

vacate this Agreement, on the basis of such corrections.

                         Agreements Relating to Sentencing

      11.    Each party is free to recommend whatever sentence       it   deems appropriate.

      1.2. It is understood. by the parties that the sentencing judge is neither a party
to nor bound by this Agreement and may impose a            sentence up     to the maximum
penalties as set forth above. Defendant further acknowledges that if the Court does not

accept the sentencing recommendation of the parties, defendant        will   have no right to

withdraw his guilty   p1ea.

      13.    Regarding restitution, defendant acknowledges that, pursuant to Title 18,

United States Code, Section 3663A, the Court must order defendant to make full

restitution to the victims of the offense in an amount to be determined by the Court at

sentencing, minus credit for any funds repaid prior to sentencing.

      L4.    Restitution sha1l be due immediately, and paid pursuant to a schedule to

be set by the Court at sentencing. Defendant acknowledges that pursuant to          Title   18,

                                         t4
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 15 of 24 PageID #:14




United States Code, Section 3664(k), he is required to notify the Court and the United

States Attorney's Office of any material change in economic circumstances that might

affect his ability to pay restitution.

       15.    Defendant agrees to pay the special assessment of $200 at the time of

sentencing   with a cashier's check or money order payable to the Clerk of the U.S.
District Court. If the Court finds that the defendant is a non-indigent person, defendant

further agrees to pay the $10,000 special assessment, assessed pursuant to Title       18,

United States Code, Section 3014, after he has satisfied all outstanding Court-ordered

fi.nes, orders of restitution, and any other obligation related to   victim compensation

ordered by the Court and arising from the convictions.

       16.    After sentence has been imposed on the count to which defendant pleads

guilty as agreed herein, the government will move to dismiss the remaining counts of

the Illinois Indictment as to d.efendant.

                                         Forfeiture
       17.    Defendant understands that by pleading guilty, he will subject to forfeiture

to the United States all right, title, and interest that he has in any property used or

intended to be used, in any manner or part, to commit or facilitate commission of the

offense.

       18.    Defendant agrees to forfeiture of the following specific property to the

United States: a 2009 Dodge Cha1lenger, Vehicle Identification Number:
2BBLJ74WX9H583625, bearing Illinois registration E996207, registered to defendant

                                            15
     Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 16 of 24 PageID #:14




and Maxim Yegorov. In doing so, defendant admits that the property described above

represents property which facilitated the offense. Defendant consents to the immediate

entry of a preliminary order of forfeiture as to this specific property, thereby
extinguishing any right, title, or interest defendant has in it.

       19.   Defendant acknowledges that on or about May 8, 2017, administrative

forfeiture proceedings were commenced against certain property, including a 2009

Dodge Challenger, Vehicle Identification Number: 283LJ74WX9H583625, bearing

Illinois registration E996207, registered to defendant and Maxim Yegorov. By signing

this plea agreement, defendant acknowledges that he had notice of the administrative

forfeiture proceeding, relinquishes any right, title, and interest he may have had in this

property, withdraws any previously filed claims, and understands                  that an
administrative decree of forfeiture has been entered, or           will be entered, thereby
extinguishing any claim he may have had in the seized property.

      20.    Defendant understands that forfeiture shall not be treated as satisfaction

of any fi.ne, cost of imprisonment, or any other penalty the Court may impose upon

defendant in addition to the forfeiture judgment.

      21.    Defendant agrees to waive all constitutional, statutory, and equitable

challenges in any manner, including but not limited to direct appeal or a motion brought

under Title 28, United States Code, Section 2255, to any forfeiture carried out in

accordance   with this agreement on any grounds, including that the forfeiture
constitutes an excessive fine or punishment. The waiver in this paragraph does not

                                           16
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 17 of 24 PageID #:14




apply to a claim of involuntariness or ineffective assistance of counsel. Defendant

further agrees not to challenge or seek review of the civil or administrative forfeiture of

any property identified in this agreement subject to forfeiture, and will not assist any

third party with regard to such challenge or review.

             Acknowledsments and Waivers Regardins Plea of Guilty

                                   Nature of Agreement

       22.    This Agreement is entirely voluntary and represents the entire agreement

between the United States Attorney and defendant regarding defendant's criminal

liability in case 17 CR 299 and in case 19 CR 299.

       23.   This Agreement concerns criminal liability only. Except as expressly set

forth in this Agreement, nothing herein shall constitute a limitation, waiver, or release

by the United States or any of its agencies of any administrative or judicial civil claim

demand, or cause of action   it may have against defendant or any other person or entity.
The obligations of this Agreement are limited to the United States Attorney's Office for

the Northern District of Illinois and cannot bind any other federal, state, or local
prosecuting, administrative, or regulatory authorities, except as expressly set forth in

this Agreement.

                                    Waiver of Rights

      24.    Defendant understands that by pleading guilty he surrenders certain

rights, including the following:



                                           17
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 18 of 24 PageID #:14




                  a.          Trial rights.   Defendant has the right to persist     in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public and

speedy   trial.

                            i.     The   trial could be either a jury trial or a trial by the judge
sitting without    a    jury. However, in order that the trial be conducted by the judge sitting

without   a   jury, defendant, the government, and the judge aII must agree that the trial

be conducted by the judge without a jury.

                        ii.        If the trial is a jury trial, the jury would be composed of twelve

citizens from the district, selected at random. Defendant and his attorney would

participate in choosing the jury by requesting that the Court remove prospective jurors

for cause where actual bias or other disqualification is shown, or by removing
prospective jurors without cause by exercising peremptory challenges.

                       iii.        If the trial is a jury trial, the jury would be instructed that
defendant is presumed innocent, that the government has the burden of proving

defendant guilty beyond a reasonable doubt, and that the jury could not convict him

unless, after hearing all the evidence,          it was persuaded of his guilt beyond a reasonable
doubt and that         it   was to consider each count of the indictment separately. The jury

would have to agree unanimously as to each count before                it   could return a verdict of

guilty or not guilty as to that count.

                       iv.         If the trial is held by the judge without a jury, the judge would

frnd the facts and determine, after hearing all the evidence, and considering each count

                                                    18
      Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 19 of 24 PageID #:14




separately, whether         or not the judge was persuaded that the government                 had

established defendant's guilt beyond a reasonable doubt.

                      v.      At a trial, whether by a jury or a judge, the government would

be required to present its witnesses and other evidence against defendant. Defendant

would be able to confront those government witnesses and his attorney would be able to

cross-examine them.

                     vi.      At a trial,     defendant could present witnesses and other

evidence in his own behalf. If the witnesses for defendant would not appear voluntarily,

he could require their attendance through the subpoena power of the Court. A defendant

is not required to present any evidence.

                     vii.     At a trial,    defendant would have a privilege against self-

incrimination   so   that he could decline to testifir, and no inference of guilt could be drawn

from his refusal to testifu.     If   defendant desired to do so, he could testifi,   in his   own

behalf.

                 viii.        With respect to forfeiture, defendant understands that if the

case were tried before a      jury, he would have a right to retain the jury to determine

whether the government had established the requisite nexus between defendant's

offense and any specific property alleged to be subject to forfeiture.

             b.         Appellate rights. Defendant further understands he is waiving all

appellate issues that might have been available          if he had   exercised his right to trial,

and may only appeal the validity of this plea of guilty and the sentence imposed.

                                                19
       Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 20 of 24 PageID #:14




Defendant understands that any appeal must be filed within 14 calendar days of the

entry of the judgment of conviction.

        25.   Defendant understands that by pleading guilty he is waiving a1l the rights

set forth in the prior paragraphs, with the exception of the appellate rights specifically

preserved above. Defendant's attorney has explained those rights to him, and the

consequences of his waiver of those rights.

           Presentence Investigation Report/Post-Sentence Supervision

        26.   Defendant understands that the United States Attorney's Office        in its
submission to the Probation Office as part of the Pre-Sentence Report and at sentencing

shall fully apprise the District Court and the Probation Office of the nature, scope, and

extent of defendant's conduct regarding the charges against him, and related matters.

The government will make known all matters in aggravation and mitigation relevant to

sentencing.

        27.   Defendant agrees    to truthfully and completely execute a        Financial

Statement (with supporting documentation) prior to sentencing, to be provided to and

shared among the Court, the Probation Office, and the United States Attorney's Office

regarding all details of his financial circumstances, including his recent income tax

returns as specified by the probation officer. Defendant understands that providing false

or incomplete information, or refusing to provide this information, may be used as a

basis for denial of a reduction for acceptance of responsibility pursuant to Guideline

S   3E1.1 and enhancement of his sentence for obstruction of justice under Guideline

                                          20
       Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 21 of 24 PageID #:14




S   3C1.1, and may be prosecuted as a violation of   Title 18, United States Code, Section

1001, or as a contempt of the Court.

        28.   For the purpose of monitoring defendant's compliance with his obligations

to pay a fine and restitution during any term of supervised release or probation to which

defendant is sentenced, defendant further consents to the disclosure by the IRS to the

Probation Office and the United States Attorney's Office of defendant's individual

income    tax returns   (together   with   extensions, correspondence, and other tax

information) fiIed subsequent to defendant's sentencing, to and including the final year

of any period of supervised release or probation to which defendant is          sentenced.

Defendant also agrees that a certified copy of this Agreement shall be sufficient evidence

of defendant's request to the IRS to disclose the returns and return information, as

provided for in Title 26, United States Code, Section 6103(b).

        29.   Defendant understands that pursuant to       Title 18, United States Code,

Sections 3583(d) and,4O42(c), the Court must ord.er as an explicit condition of supervised

release that defendant register as a sex offender in compliance with the requirements

of the Sex Offender Registration and Notification Act. Defendant also understands that

he will be subject to federal and state sex offender registration requirements
independent of supervised release, that those requirements may apply throughout his

life, and that he may be subject to state and federal prosecution for failing to comply

with applicable sex offender registration laws. Defendant understands that no          one,

including his attorney or the Court, can predict to a certainty the effect of his conviction

                                           21
     Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 22 of 24 PageID #:14




on his duties to comply with current or future sex offender registration laws. Defendant

nevertheless affirms   that he wants to plead guilty regardless of any sex offender
registration consequences that his guilty plea may entail.

                                     Other Terms

      30.    Defendant agrees to cooperate with the United States Attorney's Office in

collecting any unpaid frne and restitution for which defendant is liable, including

providing financial statements and supporting records as requested by the United

States Attorney's Office.

      31.    Defendant understands that, if convicted, a defendant who is not a United

States citizen may be removed from the United States, denied citizenship, and denied

admission to the United States in the future.

                                      Conclusion

      32.    Defendant understands that this Agreement will be fiIed with the Court,

will become a matter of public record, and may be disclosed to any person.

      33.    Defendant understands that his compliance with each part of this

Agreement extends throughout the period of his sentence, and failure to abide by any

term of the Agreement is a violation of the Agreement. Defendant further understands

that in the event he violates this Agreement, the government, at its option, may move

to vacate the Agreement, rendering   it null and void, and thereafber prosecute defendant
not subject to any of the limits set forth in this Agreement, or may move to resentence

defendant or require defendant's specific performance of this Agreement. Defendant

                                          22
     Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 23 of 24 PageID #:14




understands and agrees that in the event that the Court permits defendant to withdraw

from this Agreement, or defendant breaches any of its terms and the government elects

to void the Agreement and prosecute defendant, any prosecutions that are not time-

barred by the applicable statute of limitations on the date of the signing of this

Agreement may be commenced against defendant in accordance with this paragraph,

notwithstanding the expiration of the statute of limitations between the signing of this

Agreement and the commencement of such prosecutions.

      34.    Should the judge refuse to accept defendant's plea of guilty, this Agreement

shall become null and void and neither party will be bound to it.

      35.    Defendant and his attorney acknowledge that no threats, promises, or

representations have been made, nor agreements reached, other than those set forth in

this Agreement, to cause defendant to plead guilty.




                                         23
   Case: 1:19-cr-00299 Document #: 6 Filed: 04/25/19 Page 24 of 24 PageID #:14




      36.    Defendant acknowledges that he has read this Agreement and carefully

reviewed each provision with his attorney. Defendant further acknowledges that he

understands and voluntarily accepts each and every term and condition of this

Agreement.




                         AfA\   2.sJ   ra\4


JOHN R. IAU



                                              JOSHUA B. ADAMS
                     tes Attorney             Attorney for Defendant




                                        25
